Citation Nr: 1746841	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for weight gain, to include as a result of an undiagnosed illness or exposure to Chemical Agent Resistant Coating (CARC) paint.

2.  Entitlement to service connection for a muscular disorder, to include as a result of an undiagnosed illness or exposure to CARC paint.

3.  Entitlement to service connection for a joint disorder (to include bilateral ankles), to include as a result of an undiagnosed illness or exposure to CARC paint

4.  Entitlement to service connection for memory loss, to include as a result of an undiagnosed illness or exposure to CARC paint

5.  Entitlement to service connection for a stomach disorder, to include as a result of an undiagnosed illness or exposure to CARC paint



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from May 1985 to September 1985 and from October 1990 to September 1991, including active duty service in Saudi Arabia.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2016, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In February 2017, the Board granted the Veteran's claim to reopen a claim for service connection for the disabilities identified above and remanded these issues for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, another remand is necessary in this appeal to allow VA to satisfy its duty to assist the Veteran.

As noted above, the Board previously remanded these matters in February 2017 in order to obtain additional evidence including a medical opinion.  As part of its duties to assist a veteran who has filed a claim for benefits, VA may be required to provide a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board also notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

In the Board's February 2017 remand directives, the Board instructed the AOJ to obtain an addendum opinion that addressed the likelihood that the claimed conditions had their onset in or were otherwise related to service, to include the reported military chemical exposure.  The examiner was instructed to specifically address the impact of the Veteran's exposure to CARC paint during the Veteran's service in Saudi Arabia.

Pursuant to the Board's remand directives, the AOJ obtained additional medical records and obtained an addendum opinion in March 2017.  In that opinion, the examiner ultimately opined that the Veteran's claimed disabilities were not related to the Veteran's active duty service.  The examiner noted that the conditions claimed are not undiagnosed illnesses and that the Veteran's morbid obesity was the most important factor in the causation of his conditions.  This clinician also cited a buddy statement indicating that the Veteran was in good health for four to five years after his discharge from active duty service.  The Board notes, however, that treatment records include reports of symptoms relating to certain of the claimed conditions within a few years of his discharge from active duty service.  Of particular relevance, the Board notes that this clinician also did not specifically address the question of whether or not the Veteran's exposure to CARC paint had any impact on the Veteran's claimed conditions, as requested in the February 2017  

The examiner did cite information from a VA health website regarding CARC paint that is purportedly in support of the ultimate opinion.  However, the limited information in this excerpt fails to support the contention that CARC paint is unrelated to the conditions claimed by the Veteran.  Rather, it describes CARC paint as containing several chemical compounds that can be hazardous when inhaled or exposed and it fails to address the possibility that CARC paint has any etiological relationship with weight gain, memory loss, a joint or muscle disorder, or a stomach disorder.  

The Board also notes that, whether or not the claimed conditions fail to meet the criteria to be considered an "undiagnosed illness" and satisfy the criteria for service connection set forth in 38 C.F.R. § 3.317, the Veteran may still prevail on his claim on a direct basis pursuant to 38 C.F.R. § 3.303 under a theory that his claimed conditions are directly caused by his in-service exposure to CARC paint.  As the examination does not address this question that the Board explicitly required in its February 2017 remand directives, the Board does not find that the addendum opinion is adequate.  The Board also finds that it does not substantially comply with those remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board must return this matter to the AOJ for corrective action.  

Finally, the Board observes that the most recent supplemental statement of the case that was issued in June 2017 does not include a decision with respect to the issue of entitlement to service connection for a stomach disorder.  Upon remand, if any of the issues currently on appeal is not granted, including the claim of service connection for a stomach disorder, the AOJ should issue a supplemental statement of the case that addresses each denied claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, obtain a medical opinion with an appropriate medical professional other than the clinician who provided the March 2017 addendum opinion.  A complete copy of the claims file, to include this remand, must be made available to the examiner, who should note in the addendum opinion review of the claims file.  If the examiner believes it is necessary to personally examine the Veteran, schedule the Veteran for such an evaluation.  The examiner is asked to provide an opinion regarding whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's weight gain, memory loss, joint disorder, muscle disorder, and stomach disorder were caused by or are etiologically related to the Veteran's in-service exposure to CARC paint or any other environmental exposure during his military service.  The examiner is asked to provide a complete rationale for this opinion.

3.  Thereafter, readjudicate the Veteran's claim.  If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case that includes an adjudication of each denied claim and provide the Veteran and his representative a sufficient amount of time to respond before returning the claim to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




